Citation Nr: 1222196	
Decision Date: 06/26/12    Archive Date: 07/02/12

DOCKET NO.  08-32 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970. 

This matter comes before the Board of Veterans' Appeals (Board) from a September 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied an increased rating for PTSD.

If a claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran raised claims for TDIU and in July 2007 and in March 2009, the RO denied TDIU, and the Veteran has not appealed the matter.  Accordingly, the Board does not find that matter is currently on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board initially finds that a remand is necessary in order to obtain outstanding records from the Social Security Administration  (SSA).  In this regard, an April 2006 VA social and industrial survey states that the Veteran was awarded SSA disability benefits following his 2004 retirement from employment.  In February 2007, the RO requested such records from the SSA, however, it does not appear that any response from SSA was ever received.  As such, a remand is necessary in order to obtain any determination pertinent to the Veteran's claim for SSA benefits as well as any medical records relied upon concerning that claim.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA). Therefore, both claims being remanded must be decided subsequent to this records request and response. 

Next, VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette  v. Brown, 8 Vet. App. 69 (1995).  When available evidence is too old for adequate rating of the veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  In this case, the most recent VA psychiatric examination took place in March 2009, over three years ago.  The Veteran contends that the examination was deficient in that it lasted for only a few minutes and was therefore not adequate to illustrate the severity of his disability.  The Board finds that, in light of the remand, a new examination should be scheduled in order to fairly and accurately assess the Veteran's claim for increased rating. 

Accordingly, the case is REMANDED for the following actions:

1.  Any determination pertinent to the Veteran's claim for SSA disability benefits, as well as any medical records relied upon concerning that claim, should be obtained from SSA and associated with the claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After the above development has been completed, schedule the Veteran for a VA examination to determine the severity of his PTSD.  The examiner should review the claims folder and should note that review in the report.  All signs and symptoms of the service-connected PTSD should be reported in detail.  The examiner should also describe the impact of the Veteran's psychiatric disorder on his occupational and social functioning, and specifically opine as to whether the Veteran's PTSD renders him unemployable, taking into consideration the 2007 VA social and industrial survey stating that the Veteran suffered from extreme occupational impairment as well as the January 2005 and May 2008 private opinions supporting his claim.  The rationale for all opinions must be explained in detail. 

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations. 

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2011) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly  v. Derwinski, 1 Vet. App. 566, 569 (1991). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


